                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


MICHAEL MCAFEE,                                   )
                                                  )
                Plaintiff,                        )
                                                  )
         v.                                       )         No. 4:18-cv-1486-JMB
                                                  )
CLAYTON COUNTY JUSTICE                            )
CENTER, et al.,                                   )
                                                  )
                Defendants.                       )


                               MEMORANDUM AND ORDER


       This matter is before the Court on plaintiff Michael McAfee’s motion to appoint counsel.

The motion will be denied, without prejudice.

       “A pro se litigant has no statutory or constitutional right to have counsel appointed in a

civil case.”   Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998).           Once the plaintiff

successfully alleges a prima facie claim for relief, the Court, upon request, should make further

inquiry as to the plaintiff’s need for counsel to effectively litigate that claim. In re Lane, 801

F.2d 1040, 1043 (8th Cir. 1986). In so doing, courts should “determine whether the nature of the

litigation is such that plaintiff as well as the court will benefit from the assistance of counsel.”

Id. (quoting Nelson v. Redfield Lithograph Printing, 728 F.2d 1003, 1005 (8th Cir. 1984).

       Here, plaintiff has yet to meet his burden of alleging a prima facie claim for relief. The

instant motion is therefore premature, and will be denied, without prejudice. The Court will

entertain future motions for the appointment of counsel, as appropriate.

       Accordingly,
      IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of counsel

(Docket No. 11) is DENIED without prejudice.

      Dated this 27th day of February, 2019.



                                               /s/ John M. Bodenhausen
                                               JOHN M. BODENHAUSEN
                                               UNITED STATES MAGISTRATE JUDGE




                                               2
